DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 26 February 2021.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)




Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35, 39, and 41-45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
To satisfy section 112 of the 1952 Patent Act, the specification must enable a person of ordinary skill in the art to make and use the invention. 35 U.S.C. § 112, ¶1. This requirement is met when at the time of filing the application one skilled in the art, having read the specification, could practice the invention without “undue experimentation.” In re Wands, 858 F.2d 731, 736-37 [8 USPQ2d 1400] (Fed. Cir. 1988). Whether undue experimentation is required “is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 940 [94 USPQ2d 1823] (Fed. Cir. 2010) (citing Wands, 858 F.2d at 737).

The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a claimed invention does not violate the enablement requirement. Id. The burden of proof here is on Watson to show that the Khankari patents are invalid for lack of enablement by clear and convincing evidence. See Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1281 [84 USPQ2d 1109] (Fed. Cir. 2007).

It is noted that claims drawn to an asserted pioneering invention are not entitled to a lesser showing of enablement. In support of this position, attention is directed to Plant Genetic Systems N. V. v. DeKalb Genetics Corp. 65 USPQ2d 1452 (Fed. Cir. 2003), which states at 1456:

Hogan [In re Hogan, 559 F.2d 595, 604 [194 USPQ 527] (CCPA 1977)] such as that pioneering inventions “deserve broad claims to the broad concept,” id. at 606, we conclude that they are taken out of context and thus unconvincing. As the concurrence in Hogan pointed out, these statements are “extended dicta.” Id. at 610. We do not need to address all of the insightful comments made by the concurring judge; it is sufficient for the present case that we hold the district court did not err in not applying Hogan‘s dicta to its enablement analysis.

PGS also cites Hormone Research Foundation Inc. v. Genentech, Inc., 904 F.2d 1558, 1568 [15 USPQ2d 1039] (Fed. Cir. 1990), for its proposition that “a rigid application of the enablement requirement cannot be permitted to destroy the incentives in our patent system that encourage the early disclosure of pioneering inventions.” In Hormone Research, the enablement challenge focused on the lack of disclosure regarding how to make the compound as later produced with higher purity and potency. This court vacated a summary judgment of non-enablement because, inter alia, it was not clear from the record whether the technology of making the compound of higher purity and potency existed at the time the application was filed, and therefore, “[f]urther factual developments as to the state of the art at the date of the application … [were] required.” Id. at 1568-69.

Again, PGS relies on dicta from Hormone Research but ignores the holding of the case. In both Hogan and Hormone Research, which relied on Hogan, compounds having better qualities did not seem to be in existence on the date when the patent applications were filed, but the claims (albeit with a narrower scope) might be nevertheless enabled in view of the state of the art then existing. In the present case, PGS does not allege that monocots or stably transformed monocot cells were not in existence in 1987 or that the cell claims were enabled in 1987 under the standard enablement analysis. Instead, PGS attempts to use the dicta from Hogan and Hormone Research to expand the coverage of claims, yet create a new, lower standard of enablement.

We conclude that the law does not support PGS' assertion that the ′236 patent is entitled to both a broad scope of coverage and a lower standard of enablement. The extended dicta PGS cites cannot be used to alter the holdings of these precedents. PGS' reliance on Hogan and related cases is misplaced.  (Emphasis added)

The nature of the invention, the breadth of the claims, & the predictability or unpredictability of the art
Claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35, 36, 39, and 41-45 are to a generic “method of determining a sequence of a target nucleic acid molecule in a sample”.  Applicant, at page 63, lines 14-28, teaches:
double- or other multiple-stranded nucleic acid molecules (such as, DNA (e.g., genomic, mitochondrial, or synthetic), RNA (such as mRNA, miRNA, tRNA, siRNA, long non-coding (nc) RNA, biologically occurring anti-sense RNA, Piwi-interacting RNAs (piRNAs), or small nucleolar RN As (snoRNAs)), whether from eukaryotes, prokaryotes, viruses, fungi, bacteria, parasites, or other biological organism. Genomic DNA targets may include one or several parts of the genome, such as coding regions (e.g., genes or exons), non-coding regions 20 (whether having known or unknown biological function, e.g., enhancers, promoters, regulatory regions, telomeres, or "nonsense" DNA). In some embodiments, a target may contain or be the result of a mutation (e.g., germ line or somatic mutation) that may be naturally occurring or otherwise induced (e.g., chemically or radiation-induced mutation). Such mutations may include (or result from) genomic rearrangements (such as translocations, insertions, deletions, or inversions), single nucleotide variations, and/or genomic amplifications. In some embodiments, a target may contain one or more modified or synthetic monomers units (e.g., peptide nucleic acid (PNA), locked nucleic acid (LNA), methylated nucleic acid, post-translationally modified amino acid, cross-linked nucleic acid or cross-linked amino acid).  (Emphasis added)

Applicant, at page 64, line 4, teaches:
All types of target nucleic acid molecules can be analyzed using the disclosed methods. (Emphasis added)

Applicant, at page 122, lines 19-20, teaches:
For example, the target nucleic acid molecules can be fixed, cross-linked, or insoluble.  (Emphasis added)

A review of the disclosure fails to find where applicant has set forth a repeatable procedure whereby cross-linked and/or insoluble target nucleic acids can be used and detected.

As evidenced above in paragraph 12, the target can be virtually any double-stranded DNA, including that found in bacteria.  Such breadth of scope has been construed as encompassing sequences that may be present in a plasmid, which is recognized as being circular, not linear, in shape.  Given such, it stands to reason that if the target nucleic acid is circular, one would not be able to perform the step of “ligating the 5’-phosphate of the 3CFS to a 3’-end of the 

Applicant, at page 67, lines 1-2, asserts:
In one example, the target is a viral RNA. Viruses include positive-strand RNA viruses and negative-strand RNA viruses.

The aspect that the target nucleic acid can be that of an RNA virus is deemed to fairly encompass the coronavirus responsible for the COVID-19 pandemic, and which was not sequenced until 20201, which is four years post effective filing date.
As can be seen in independent clam 1, the method requires prior knowledge of the target sequence.  In support of this position attention is directed to the first wherein clause.  As stated therein, “the NPPF comprises… a sequence complementary to a region of the target nucleic acid molecule, permitting specific binding between the NPPF and the target nucleic acid molecule”.  It is noted that the size of the “sequence complementary to a region of the target nucleic acid” is not limited.  Further, the region is subject to change between different sequencing assays, and, thusly, is deemed to effectively span the full length of the target.

Applicant, at page 48, lines 18-19, of the disclosure, asserts:
The NPPFs can be single- or double-stranded. 

It stands to reason that if the NPFFs are double-stranded, then they would not be able to bind to the target sequence, therein forming the requisite duplex structure.

As seen in claim 5, one is required to perform a step of “washing the mixture comprising single stranded NPPF and single stranded ligated target nucleic acid molecule comprising contacting the mixture with a surface that can bind to the capture moiety”.  As amended, nothing is removed by the “washing” step as it only entails “contacting the mixture with a surface that can bind to the capture moiety”.  Given such, it stands to reason that any and all components of the mixture are still present and still able to negatively impact the assay.  

As presently worded, the method of claim 1 requires…
[C]ontacting the sample with at least one nuclease protection probe comprising a flanking sequence (NPPF) under conditions sufficient for the NPPF to specifically bind to the target nucleic acid molecule [.]

While the NPPF may be exposed to “conditions sufficient for the NPPF to specifically bind”, such speaks to the coefficient of association, and that the more complementary sequences there are, the stronger the binding.  However, while one is to employ “conditions sufficient for the NPPF to specifically bind to the target nucleic acid molecule”, such does not block or hinder the binding of the NPFFs to non-target molecules.  To do so one needs to address the stringency of the hybridization reaction.  As presently worded, the claims do not recite any limitation on stringency of the hybridization conditions.  Given such, the claim fairly encompasses the use of less than stringent conditions and as such, the NPPF can and will bind to non-target sequences.

As seen in dependent claim 35, one is required to perform the assay of claim 1 “wherein determining the sequence of the target nucleic acid molecule determines of the target nucleic acid molecule comprises a point mutation.”   In order to determine if there is a point mutation, one must first have prior knowledge of a reference sequence, as well as the nucleotide sequence of the NPPF that would bind to same as well as the nucleotide sequence for any primers that may be used to Homo sapiens.  A review of the disclosure fails to find where applicant has disclosed the nucleotide sequence for any of the non-human sources of a target nucleic acid, much less identify any point mutation therein. Such non-disclosure of such essential sequences also has not been found to enable the claimed kit.  Acknowledgement is made of applicant’s incorporation by reference of numerous sequences via accession GenBank accession numbers (specification at pages 65-66).  It is noted with particularity that these sequences constitute essential material and that one cannot rely upon such incorporated-by-reference material in satisfying the enablement and written description requirement.  In support of this position attention is directed to 37 CFR 1.57(d), which sates in part:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)

In addition to the above-noted issues, attention is also directed to claim 41, which requires “removing the first and second amplification primers after amplifying and prior to the 

The quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  
Alternatively, even if the claimed method was limited to the detection of known organisms, the selection of probes and primers would also constitute undue experimentation.  In support of this position, it is noted that if one were to utilize a probe or primer that was but 20 nucleotides long, and to then substitute each of the positions with the four common dNTPs, there are some 420, or 1.099 x 1012 different sequences to screen/evaluate.  In support of the position that to screen such a number of candidate molecules would constitute undue experimentation, attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1276 (Fed. Cir. June 2013):

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

Our cases have described limits on permissible experimentation in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we affirmed a Id. at 943. In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Here, the specification similarly discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy series of experiments in synthetic organic chemistry. Even putting the challenges of synthesis aside, one of ordinary skill would need to assay each of at least tens of thousands of candidates. Wyeth's expert conceded that it would take technicians weeks to complete each of these assays. The specification offers no guidance or predictions about particular substitutions that might preserve the immunosuppressive and antirestenotic effects observed in sirolimus. The resulting need to engage in a systematic screening process for each of the many rapamycin candidate compounds is excessive experimentation. We thus hold that there is no genuine dispute that practicing the full scope of the claims, measured at the filing date, required undue experimentation.  (Emphasis added)

The amount of direction or guidance presented, 
The amount of guidance provided is limited, generally prophetic, and not commensurate with the scope of the claims.

The presence or absence of working examples
The specification has been found to disclose the following six examples:
“Example 1 Simultaneous Sequencing of a Plurality of cNPPFs designed to detect nucleic acid targets with single base resolution”, pages 71-74;
“Example 2 Exemplary NPPF Designs”, pages 74-79;
“EXAMPLE 3 Simultaneous sequencing of a plurality of cNPPFs designed to target a specific region and identify nucleic acid variants within that region in cell lines of known mutational status”, pages 79-82;
“EXAMPLE 4 Simultaneous Sequencing of a Plurality of cNPPFs; linearity, specificity and sensitivity in a multiplexed reaction”, pages  82-85;
“Example 5 Assessment of Clinical FFPE Samples for BRAF Mutation Status using the disclosed assay”, pages 86-88; and
“Example 6 Assessment of RNA using an NPPF assay”, pages 89-92.

The state of the prior art
The state of the art has advanced to the point that certain problems and/or difficulties are known to exist.  In support of this position, attention is directed to the following:
US Patent Application Publication 2013/0040847 A1 (Thrippleton et al.), at paragraph [0005], teach:
Intrinsic problems of PCR lie in its sensitivity and proneness to inhibitors.  In PCRs on clinical samples the DNA/RNA is extracted from very crude and extremely variable matrices that frequently harbour polymerase inhibiting components.  Such inhibitors may generate undesirable false negative results.

US Patent Application Publication 2013/0040843 A1 (Von Töerne et al.) teaches:
[0006] The inventors of the present invention have determined that existing problems with conventional real-time PCR specific target detection methods are: 
[0007] The influence of reagent pipetting variations.  For example, pipetting different amounts of sample into each of the wells in a single plate.  
[0008] The variation that is observed when comparing the quantity of identical samples on different instruments; and
 [0009] The variation or invalidation of the quantity due to specific non-optimal characteristics in the amplification/detection method, e.g. by stray light, 

US Patent Application Publication 2013/0040344 A1 (Ju) teaches in paragraph [0004]:
It is also extremely difficult (if not impossible) to design and optimize two primers for amplification of small targets (such as microRNAs, which contains only 18 to 25 nucleotides).

US Patent Application Publication 2013/0035248 A1 (Icenhour) teaches at paragraph [0030]:
A common problem with clinical stool samples is the failure of the PCR reaction due to the presence of inhibitory substances.  

US Patent Application Publication 2006/0246453 A1 (Kato et al.), paragraph 0015, teaches that the PCR amplicon is known to comprise artificial mutations as the polymerase used in PCR is known to incorporate a nucleotide different from the template nucleotide during polymerase reaction.
US Patent Application Publication 2006/0234234 A1 (Van Dongen et al.), paragraph, 0039, teaches that a major technical problem in PCR is with improper primer annealing.
US Patent Application Publication 2006/0223197 A1 (Vielsack), paragraph 0007, teaches that difficulties are encountered in detecting biological molecules at elevated temperatures, such as when conducting PCR.
US Patent Application Publication 2006/0223122 A1 (Fogo et al.), teaches at paragraph 0102:
Whereas standard PCR usually uses one pair of primers to amplify specific sequence, multiplex-PCR (MPCR) uses multiple pairs of primers to amplify many sequences simultaneously (Chamberlan et al., 1990).  The presence of many PCR primers in a single tube could cause many problems, such as the increased formation of misprimed PCR products and "primer dimers," the amplification discrimination of longer DNA fragment and so on.
As noted in In re Fisher 166 USPQ 18 (CCPA, 1970):
 In cases involving predictable factors, such as that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.

Attention is also directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273 (Fed. Cir. June 2013):

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).

Our cases have described limits on permissible experimentation in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we affirmed a judgment of nonenablement where the specification provided “only a starting point, a direction for further research.” 603 F.3d 935, 941 [94 USPQ2d 1823] (Fed. Cir. 2010) (internal quotation omitted). We concluded that one of ordinary skill “would have been required to engage in an iterative, trial-and-error process to practice the claimed invention even with the help of the … specification.” Id. at 943. In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.

Here, the specification similarly discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy series 


In view of the breadth of scope clamed, the limited guidance provided, the unpredictable nature of the art to which the claimed invention is directed, and in the absence of convincing evidence to the contrary, the claims are deemed to be non-enabled by the disclosure.

Response to argument
At pages 14-23 of the response of 03 November 2020, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement.  
At page 16 of the response said representative asserts:
The claims do not "encompass" the circularized nucleic acid targets. No reference is made in the specification or claims to use the claimed methods to sequence or detect DNA oligonucleotides that are “circular in shape”. Instead, the application specifically discloses methods of sequencing and detecting target nucleic acids molecules, including single-stranded linear nucleic acid target molecules (see FIG. 1A, IB, 2A, and 3; page 3, lines 14 - 33). Further, the person of ordinary skill in the art would understand that the claimed ligation reaction conditions to require linear nucleotide template molecules with free 3’ and 5’ hydroxyl groups (e.g., non-circularized template molecules).



The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  As noted in paragraph 13 above, Applicant, at page 64, line 4, teaches:
All types of target nucleic acid molecules can be analyzed using the disclosed methods. (Emphasis added)

As noted above, MPEP 904.01 [R-08.2012] instructs:
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis. (Emphasis added)

In applying the “broadest reasonable interpretation consistent with the specification”, and in light of the fact that applicant asserts in the specification that “all types of target nucleic acid molecules can be analyzed using the disclosed methods”, the method is deemed to fairly encompass plasmids as such is a “type” of nucleic acid that can be a target.  While argument has been presented as to what one of skill would have understood the claim to require, such speaks to clarity, which is addressed under 112(b).  As noted in MPEP 904.01, “the examiner should be fully aware of what the claims do not call for”. In the present case, the claims do not exclude any form of target nucleic acid, and the specification asserts that “all types of target nucleic acid molecules can be analyzed using the disclosed methods”.  
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained. 

At page 18 of the response said representative asserts:

Applicant’s method can be used to determine the sequence of a nucleic acid molecule that is discovered in the future, and currently unknown. In fact, Applicant’s method can be used to discover new sequences. Applicant’s method is directed to determining a 

Applicant is NOT claiming any target nucleic acids that have yet to be discovered. Applicant is NOT claiming viral RNA, such as coronavirus RNA. Applicant is instead claiming a method and kit to detect target nucleic acid molecules using specific recited steps set…

The fact that a target nucleic acid is not yet known has no bearing on the ability of a person of ordinary skill in the art to make and use the claimed methods at the time of the invention. A person of ordinary skill in the art could select a pre-defined target nucleic acid molecule (e.g., 200 in FIG. 2A, or 214 in FIG. 2A) to use the claimed methods. Such a task is readily performed for example, either by having a target sequence in hand, or by determining such a sequence based on a given target molecule (e.g., a therapeutic target molecule).

The above arguments have been considered and have not been found persuasive.  It is noted that while claim 1 is to a method, claim 46 is to a kit that comprises a sequence complementary to any target, which as evidenced above, includes any virus, including the coronavirus responsible for the COVID-19 pandemic.  Given such, the claimed kit must comprise that which is complementary to the target, e.g., any virus.  Independent method claim 1 requires the NPPF to comprise “a sequence complementary to a region of the target nucleic acid molecule, permitting specific binding between the NPPF and the target nucleic acid molecule”.  Clearly, in order for one to be able to incorporate such a sequence into the NPPF, one must have prior knowledge of at least “a region of the target nucleic acid molecule” and have produced the essential starting materials. 
As evidenced above, applicant asserts that the claimed method encompasses the sequencing of nucleic acids that are discovered at some point in the future.  No evidence has been presented showing that the full scope of the claimed method and related kit can be enabled 2, which is nearly five years post effective filing date, is deemed to constitute evidence of undue experimentation being required.  
In support of the above position, it is noted that “routine experimentation is ‘not without bounds.' ” Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013), citing Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013), and that what constitutes "undue experimentation" can be evaluated from the perspective of the amount of time required to enable the full scope of the invention.  In support of this position, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961 (Fed. Cir. 1983), that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years' work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

At page 19 of the response said representative asserts:
The claimed methods contemplate denaturation of pooled NPPFs (e.g., Application, page 71, lines 26 - 29). The skilled artisan would know that double-stranded oligonucleotides such as NPPFs are readily denatured into single-stranded form at increased temperatures (e.g., 95 “Celsius; Application, page 17, line 29), thereby permitting binding to target nucleic acid sequences especially at subsequent lower temperatures.

At page 20 of the response said representative asserts:
Applicant disagrees that particular stringency hybridization conditions should be recited in claim 1. One skilled in the art will be able to identify hybridization conditions that suit 

The problems stated in the Office Action would not arise for a person of ordinary skill in the art, who would understand the essential features of the NPPFs and CFS primers (hereafter referred to collectively as “probes”) that are used in the claimed methods, and the order of steps set out in the claims.

These arguments have been fully considered and have not been found persuasive.  Attention is directed to MPEP 2145 I [R-08.2012].
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In addition to the above, it is noted that applicant’s representative is reading limitations into the claims.  In contrast and as noted above, MPEP 904.01 [R-08.2012] instructs that one is to give the claims the broadest reasonable interpretation consistent with the disclosure.   Applicant is urged to consider amending the claims such that the limitations needed to address these issues of enablement are positively recited.

At page 21, bridging to page 22, of the response said representative asserts:
Disclosure of additional “non-human sources of a target nucleic acid” and/or “point mutation(s)” in the specification is not required to enable claim 35. Much like various other methods of detecting and/or sequencing nucleic acids, knowing and disclosing the sequence of every nucleic acid that could be detected or every primer that could be devised by standard methods is not required for enablement of the method itself. A person of ordinary skill in the art would understand that the claimed methods permit sequencing of unknown nucleotide sequences (e.g., yet to be discovered point target nucleic acid sequences that must be known to a user (e.g., NPPFs, primers, probes).  (Emphasis added)

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.   For convenience, claim 35 is reproduced below.

    PNG
    media_image2.png
    84
    591
    media_image2.png
    Greyscale

As evidenced above, the method of claim 35 is clearly directed to the identification of “a point mutation”.  And as evidenced by applicant’s representative, the method is not limited to that which was known as of the effective filing date, but encompasses that which will become known at some point in the future.  In support of this position attention is also directed to page 18 of the response said representative asserts:

Applicant’s method can be used to determine the sequence of a nucleic acid molecule that is discovered in the future, and currently unknown.

As noted by said representative, the target sequence “must be known”.  While an applicant is not required to teach every sequence of target nucleic acids or NPPFs needed so to enable the full scope of the claimed invention, even routine experimentation is not without limit.  Further, the claimed method has been construed as encompassing the detection of any variant of the coronavirus responsible for the COVID-19 pandemic, the nucleotide sequence of which was unknown until 2020, and with variants of same being identified in late 2020, which is nearly five years post effective filing date.   The aspect of the public having to work for these many years so to arrive at the starting materials needed to practice this embodiment is deemed to constitute under experimentation for as evidenced above, it is well settled that having to work for 18 months to 2 years is deemed to be unreasonable.
At page 22 of the response in addressing the rejection of claim 41, said representative asserts:
The skilled artisan would know that primers are “removed” during denaturation steps at increased temperatures and/or wash steps. Also, Applicant submits that no term in the pending claims requires a broadest reasonable interpretation (BRi) that would include "means for removing primers”.

The above argument has been considered and has not been found persuasive as the aspect of “removing the first and second amplification primers” requires the use of something as it does not happen spontaneously.  A review of the as-filed disclosure fails to find where applicant has enabled a method whereby the first and second amplification primers are removed without using additional reagents.  As can be seen in applicant’s response, argument is presented that the method could be practiced via a wash step. However, there is no requirement that such ever be performed.  Assuming arguendo, that the claims did recite performing a wash step, a review of the disclosure fails to find where such a method step could be practiced without some means, e.g., beads.  In support of this position attention is directed to page 76, lines 12-13, of the disclosure wherein applicant states:
Washing was performed by placing the reaction tube on a stand magnet to allow the beads to collect, removing the supernatant, then resuspending the beads in lx SSC-T.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained.

At page 22 of the response said representative asserts:
Applicant is NOT claiming every conceivable nucleic acid target. In fact, the claims are not directed to claiming target nucleic acid molecules. Instead, the claims are directed to a method and a kit to detect and/or sequence target nucleic acid molecules using the specific steps set forth. Carrying out such steps would not require undue experimentation.  (Emphasis in original)

The above argument has been considered and has not been found persuasive.  As is evidenced above, applicant asserts that the claimed method encompasses not only that which was known as of the effective filing date, but also that which will become known at some point in the future.  As seen in independent method claim 1, the method requires the use of a NPPF that comprises “a sequence complementary to a region of the target nucleic acid molecule”.  The claims do not limit the size and number of different “regions” of the target nucleic acid.  Applicant, at page 63, lines 14-18, of the disclosure does provide the following definition for targets.  As stated therein:
Targets include single-, double- or other multiple-stranded nucleic acid molecules (such as, DNA (e.g., genomic, mitochondrial, or synthetic), RNA (such as mRNA, miRNA, tRNA, siRNA, long non-coding (nc) RNA, biologically occurring anti-sense RNA, Piwi-interacting RNAs (piRNAs), or small nucleolar RN As (snoRNAs)), whether from eukaryotes, prokaryotes, viruses, fungi, bacteria, parasites, or other biological organism.  (Emphasis added)

Given that the target can be DNA or RNA, and can be that found in any virus, the claimed method does fairly encompass the sequencing of the coronavirus responsible for the COVID-19 pandemic, as well as determining any point mutation that may occur in any variant of same.   While applicant is not claiming the virus per se, one still must know the nucleotide sequence of same so as to be able to produce the NPPFs that are required to have a sequence “complementary to a region of the target nucleic acid molecule”.  Likewise, one must have knowledge of the nucleotide sequence of the genome when practicing the method of claim 35, which requires “determin[ing] if the target nucleic acid comprises a point mutation”.  As noted above, the identification of the nucleotide sequence of the coronavirus responsible for the COVID-19 pandemic was not identified until 2020, and the nucleotide sequence of variants were not identified until late 2020, which is nearly 5 years subsequent to the effective filing date.  The 
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35-36, 39, and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions.
Applicant, at page 9, last paragraph, bridging to page 10 of the disclosure, asserts:
Except as otherwise noted, the methods and techniques of the present disclosure are generally performed according to conventional methods well known in the art and as described in various general and more specific references that are cited and discussed throughout the present specification. See, e.g., Sambrook et al., Molecular Cloning: A Laboratory Manual, 2d ed., Cold Spring Harbor Laboratory Press, 1989; Sambrook et al., Molecular Cloning: A Laboratory Manual, 3d ed., Cold Spring Harbor Press, 2001; Ausubel et al., Current Protocols in Molecular Biology, Greene Publishing Associates, 1992 (and Supplements to 2000); Ausubel et al., Short Protocols in Molecular Biology: A Compendium of Methods from Current Protocols in Molecular Biology, 4th ed., Wiley & Sons, 1999; Harlow and Lane, Antibodies: A Laboratory Manual, Cold Spring Harbor
Laboratory Press, 1990; and Harlow and Lane, Using Antibodies: A Laboratory Manual, Cold Spring Harbor Laboratory Press, 1999.  (Emphasis added)
	
Applicant, at page 50, last paragraph, asserts:
Factors that affect NPPF-target and NPPF-CFS hybridization specificity include length of the NPPF and CFS, melting temperature, self-complementarity, and the presence of repetitive or non-unique sequence. See, e.g., Sambrook et al., Molecular Cloning: A Laboratory Manual, 3d ed., Cold Spring Harbor Press, 2001; Ausubel et al., Current Protocols in Molecular Biology, Greene Publishing Associates, 1992 (and Supplements to 2000); Ausubel et al., Short Protocols in Molecular Biology: A Compendium of Methods from Current Protocols in Molecular Biology, 4th ed., Wiley & Sons, 1999.

Applicant, at page 44 of the disclosure admits:
The ligated target or ligated target amplicons are sequenced, for example by sequencing the entire ligated target or ligated target amplicon, or a portion thereof (such as an amount sufficient to permit identification of the target nucleic acid molecule or to permit determination that a particular mutation is or is not present). The disclosure is not limited to a particular sequencing method. It will be appreciated that the ligated target or ligated target amplicons can be designed for sequencing by any method, on any sequencer known currently or in the future. The ligated target itself does not limit the method of sequencing used, nor the enzyme used. Other methods of sequencing are or will be developed, and one skilled in the art can appreciate that the generated ligated target or ligated target amplicons will be suitable for sequencing on these systems…  (Emphasis added)

Exemplary sequencing methods that can be used to determine the sequence of the resulting ligated target or ligated target amplicons, such as one composed of DNA, include but are not limited to, the chain termination method, dye terminator sequencing, and pyrosequencing (such as the methods commercialized by Biotage (for low throughput sequencing) and 454 Life Sciences (for high-throughput sequencing)). In some examples, the ligated target or ligated target amplicons are sequenced using an Illumina® (e.g., HiSeq), Ion Torrent®, 454®, Helicos, PacBio®, Solid® (Applied Vioasystems) or any other commercial sequencing system. In one example, the
5 sequencing method uses bridge PCR (e.g., Illumina®). In one example, the Helicos® or PacBio® single molecule sequencing method is used. In one example, next-generation sequence (NGS) is used, such as those from Illumina, Roche, or Thermo Fisher Scientific, for example, SOLiD/Ion Torrent PGM from Thermo Fisher Scientific, Genome Analyzer/HiSeq 2000/MiSeq from Illumina®, GS FLX Titanium/GS Junior from Roche, or a Qiagen GeneReader™ system.

Applicant, at page 48, third paragraph, asserts:

The NPPF (as well as CFSs that bind to the NPPFs) can be any nucleic acid molecule, such as a DNA or RNA molecule, and can include unnatural bases. Thus, the NPPFs (as well as CFSs that bind to the NPPFs) can be composed of natural (such as ribonucleotides (RNA), or deoxyribonucleotides (DNA)) or unnatural nucleotides (such as locked nucleic acids (LNAs, see, e.g., U.S. Pat. No. 6,794,499), peptide nucleic acids (PNAs)), and the like. The NPPFs can be single- or double-stranded.  (Emphasis added)

Applicant, at page 55, penultimate paragraph, asserts:
Methods of analyzing a sequence for its similarity to a genome are well known in the art.

Applicant, at page 57, lines 16-17, asserts:
The sample can be collected or obtained using methods well known to those ordinarily skilled in the art [sic]  The samples of use in the disclosed methods can include any specimen that includes nucleic acid (such as genomic DNA, cDNA, viral DNA or RNA, rRNA, tRNA, mRNA, miRNA, oligonucleotides, nucleic acid fragments, modified nucleic acids, synthetic nucleic acids, or the like).  (Emphasis added)

Applicant, at page 30, fourth paragraph, admits:
Nucleases are enzymes that cleave a phosphodiester bond. Endonucleases cleave an internal phosphodiester bond in a nucleotide chain (in contrast to exonucleases, which cleave a phosphodiester bond at the end of a nucleotide chain). Thus, endonucleases, exonuclease, and combinations thereof, can be used in the disclosed methods. Endonucleases include restriction endonucleases or other site-specific endonucleases (which cleave DNA at sequence specific sites), DNase I, pancreatic RNAse, Bal 31 nuclease, Sl nuclease, mung bean nuclease, Ribonuclease A, Ribonuclease Tl, RNase I, RNase PhyM, RNase U2, RNase CLB, micrococcal nuclease, and apurinic/apyrimidinic endonucleases. Exonucleases include exonuclease III and exonuclease VII. In particular examples, a nuclease is specific for single-stranded nucleic acids, such as S 1 nuclease,
Pl nuclease, mung bean nuclease, or BAL 31 nuclease. Reaction conditions for these enzymes are well-known in the art and can be optimized empirically.  (Emphasis added)

In view of the numerous assertions by applicant as to the state of the art and how “the methods and techniques of the present disclosure are generally performed according to conventional methods well known in the art”, the claimed inventions are deemed to be obvious.  Therefore, and in the absence of convincing evidence to the contrary, claims 1-6, 10-15, 19, 22, .

Response to argument
Applicant’s representative, at pages 23-26 of the response traverses the rejection of claims under 35 USC 103(a).  At page 24, last paragraph, bridging to page 25 of the response, said representative asserts:
As described above, rejections on obviousness grounds cannot be sustained by mere conclusory statements. The Office has not pointed to any language in the prior art or articulated any reasoning with some rational underpinning indicating that claims 2-6, 10-15, 19, 22, 23, 25-30, 32, 35-36, 39, and 41-45 are unpatentable over “applicant's admissions” in the cited paragraphs.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  As identified in the prior Office action and effectively repeated hereinabove, Applicant, at page 9, last paragraph, bridging to page 10 of the disclosure, asserts:
Except as otherwise noted, the methods and techniques of the present disclosure are generally performed according to conventional methods well known in the art and as described in various general and more specific references that are cited and discussed throughout the present specification. See, e.g., Sambrook et al., Molecular Cloning: A Laboratory Manual, 2d ed., Cold Spring Harbor Laboratory Press, 1989; Sambrook et al., Molecular Cloning: A Laboratory Manual, 3d ed., Cold Spring Harbor Press, 2001; Ausubel et al., Current Protocols in Molecular Biology, Greene Publishing Associates, 1992 (and Supplements to 2000); Ausubel et al., Short Protocols in Molecular Biology: A Compendium of Methods from Current Protocols in Molecular Biology, 4th ed., Wiley & Sons, 1999; Harlow and Lane, Antibodies: A Laboratory Manual, Cold Spring Harbor
Laboratory Press, 1990; and Harlow and Lane, Using Antibodies: A Laboratory Manual, Cold Spring Harbor Laboratory Press, 1999.  (Emphasis added)

As evidenced above, applicant has asserted that the reaction conditions, as well as means for identifying sequences of NPPF were known and available.  In support of this position, attention is again directed to where Applicant, at page 48, third paragraph, asserts:

The NPPF (as well as CFSs that bind to the NPPFs) can be any nucleic acid molecule, such as a DNA or RNA molecule, and can include unnatural bases. Thus, the NPPFs (as well as CFSs that bind to the NPPFs) can be composed of natural (such as ribonucleotides (RNA), or deoxyribonucleotides (DNA)) or unnatural nucleotides (such as locked nucleic acids (LNAs, see, e.g., U.S. Pat. No. 6,794,499), peptide nucleic acids (PNAs)), and the like. The NPPFs can be single- or double-stranded.  (Emphasis added)

As evidenced above, the enzymes, reaction conditions as well as he sample can be obtained via methods known in the art.  Given applicant’s admission that “the methods and techniques of the present disclosure are generally performed according to conventional methods well known in the art”, the claimed method is deemed to have been obvious to one of ordinary skill in the art at the time of the invention. 
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained.

Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-57), which can be found at:  https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.

Additionally, attention is directed to Gottschalk, Comr. Pats. v. Benson, et al. (US, 1972) 175 USPQ 673, 675:
The Court stated in MacKay Co. v. Radio Corp., 306 U.S. 86, 94, 40 USPQ 199, 202, that “While a scientific truth, or the mathematical expression of it, is not a patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.” That statement followed the long-standing rule that “An idea of itself is not patentable.” Rubber-Tip Pencil Co. v. Howard, 20 Wall. 498, 507. “A principle, in the abstract, is a fundamental truth; an original cause; a motive; and these cannot be patented, as no one can claim in either of them an exclusive right.” LeRoy v. Tatham, 14 How. 156, 175.  Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work. As we stated in Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 130, 76 USPQ 280, 281, “He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” We dealt there with a “product” claim, while the present case deals only with a “process” claim. But we think the same principle applies.  (Emphasis added)

Here the “process” claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure-binary conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.  (Emphasis added)


Attention is also directed to the precedential decision in Ariosa Diagnostics, Inc., et al. v. Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue Id. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. Id. at 1298.

***

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

***

Thus, in this case, appending routine, conventional steps to a natural phenomenon, specified at a high level of generality, is not enough to supply an inventive concept.

***

Sequenom and amici encourage us to draw distinctions among natural phenomena based on whether or not they will interfere significantly with innovation in other fields now or in the future. The Supreme Court cases, however, have not distinguished among different laws of nature or natural phenomenon according to whether or not the principles they embody are sufficiently narrow.  See, e.g., Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable). In Parker v. Flook, the Supreme Court stated the issue in the case as follows: “The question in this case is whether the identification of a limited category of useful, though conventional, post-solution applications of such a formula makes respondent’s method eligible for patent protection.” Id. at 585.  The answer to that question was “no” because granting exclusive rights to the mathematical formula would be exempting it from any future use.


Claims 46-48 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question 
Is the claim to a process, machine, manufacture or composition of matter?
In the present case, the claims are to a composition of matter- a kit.

Next, in applying Step 2A, Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):
Does the claim recite an abstract idea, law of nature, or natural phenomenon??

In the present case, the claim(s) is/are directed to a natural phenomenon.  As seen in dependent claim 47, the kit is to comprise a nuclease as well as proteinase K.  As seen in US 4,652,525 (Rutter et al.), at column 12, fifth paragraph, S1 nuclease is isolated from Aspergillus oryzae. 
Attention is also directed to US 4,035,234 (Schutt), which teaches at column 2, third paragraph, that proteinase K is from Tritirachium album limber.  
Acknowledgement is made of dependent claim 48 reciting that the kit of claim 47 also comprises primers of independent claim 46. The presence of oligonucleotide primers in the kit does not alter the fact that the kit does comprise enzymes that are a natural phenomenon.

In applying Step 2A, Prong 2, of the 2019 PEG:
Does the claim recite additional elements that integrate the judicial exception into a practical application?


As noted above in Sequenom, 
For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are not to a method, but to a composition of matter, and that there has not been any modification of the natural phenomena claimed.

Response to argument.
At pages 26-27 of the response said representative traverses the rejection of claims under 35 USC 101 for being directed to a judicial exception.   At page 27 of the response said representative asserts:
Here, claims 47-48 provide a kit for sequencing target nucleic acid molecules. Thus, the claims as a whole integrate the judicial exception (here, inclusion of naturally occurring molecules) into a practical application (herein, improved methods for sequencing target nucleic acid molecules).  (Emphasis added)

The above argument has been considered and has not been found persuasive as claims 46-48 are not directed to any method but rather to a kit- a composition of matter.  Further, no showing has been made that the properties of S1 nuclease and/or proteinase K have been altered.  It is further noted that no argument has been presented that independent claim 46 does not encompass the embodiments of dependent claims 47 and 48.  
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 46-48 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10-15, 19, 22, 23, 25-30, 32, 35, 39, 42, 44, and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,741,564 (Seligmann et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are to a method of determining a sequence of a target nucleic acid molecule in a sample, which requires “contacting the sample with at least one nuclease protection probe comprising a flanking sequence (NPPF) under conditions sufficient for the NPPF to specifically bind to the target nucleic acid molecule” as well as use of a sequence “complementary to the flanking sequence (CFS)”.

Response to argument
At page 28 of the response said representative requests:
Applicant asks that this rejection be held in abeyance until the other rejections are overcome.

In view of applicant not traversing this rejection, the rejection is maintained.
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhu et al., "A Novel Coronavirus from Patients with Pneumonia in China, 2019", The New England Journal of Medicine, 328, 8, February 20, 2020, pp. 727-733. 
        2 “Science Brief:  Emerging SARS-CoV-2 Variants”, Centers for Disease Control and Prevention, 28 January 2021, pages 1-4.